*221Order, Supreme Court, Bronx County (Gerald V Esposito, J.), entered July 8, 2003, which denied the motion of G & F Management Co. for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
Defendant management company failed to establish that it ceased managing the building before the infant plaintiff’s alleged exposure to lead paint, which began in April 1990. Accordingly, it failed to satisfy its burden as summary judgment movant to demonstrate a prima facie entitlement to judgment as a matter of law (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). We note as well that the evidence submitted by plaintiff in opposition to the summary judgment motion was, in any event, sufficient to raise a triable issue as to whether the infant plaintiffs high lead levels were attributable to exposure at the subject building predating the cessation of defendant’s management responsibilities there (see Munoz v Puretz, 301 AD2d 382 [2003]). Concur—Tom, J.P., Williams, Friedman, Marlow and Sweeny, JJ.